SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1198
CA 16-00394
PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


DENNIS H. KINDRED, PLAINTIFF-APPELLANT,

                      V                                            ORDER

SARAH COLBY AND MONROE COUNTY FAIR & RECREATION
ASSOCIATION, DEFENDANTS-RESPONDENTS.


NASH CONNORS, P.C., BUFFALO (MATTHEW LOUISOS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BARCLAY DAMON, LLP, ROCHESTER (MARK T. WHITFORD, JR., OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Thomas
A. Stander, J.), entered May 19, 2015. The order granted defendants’
motion to dismiss plaintiff’s complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2016                     Frances E. Cafarell
                                                  Clerk of the Court